June 01, 2007

Ms. Barbara E. Roberts
1200 Smith Street, Suite 1400
Houston, TX 77002

Honorable Patrick W. Mizell
Vinson & Elkins
1001 Fannin, Suite 2300
Houston, TX 77002-6760

Mr. William K. Luyties
Lorance & Thompson
2900 North Loop West, Suite 500
Houston, TX 77092
Ms. Christina Marie Putman
700 Louisiana Suite 3700
Houston, TX 77002-2797

Mr. George E. Cire
6363 Woodway, Suite 610
Houston, TX 77057

RE:   Case Number:  06-0353
      Court of Appeals Number:  13-05-00253-CV
      Trial Court Number:  2003-70166

Style:      CITY OF PASADENA
      v.
      KINSEL INDUSTRIES, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn|
|   |                 |
|   |Mr. Charles      |
|   |Bacarisse        |